               Case 2:20-cv-01576-MJP Document 16 Filed 12/08/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          SANJAY CHAKRAVARTY, TXLEY,                         CASE NO. C20-1576 MJP
            INC.,
11                                                             ORDER GRANTING
                                    Plaintiffs,                DEFENDANTS’ MOTION FOR
12                                                             MORE DEFINITE STATEMENT
                    v.
13
            ERIC PETERSON, et al.,
14
                                    Defendants.
15

16

17          This matter comes before the Court on Defendant Skagit County’s and Eric Peterson’s

18   Motion for More Definite Statement. (Dkt. No. 13.) Plaintiffs filed no opposition to the Motion.

19   Having reviewed the Motion and the Complaint, the Court GRANTS Defendants’ Motion

20   pursuant to Rule 12(e). The Court agrees with Defendants that the current complaint lacks

21   sufficient detail to support Plaintiffs’ breach of contract, tortious interference, RICO, and civil

22   rights claims. Plaintiffs are ordered to file an amended complaint to address the deficiencies

23   noted in Defendants’ Motion.

24


     ORDER GRANTING DEFENDANTS’ MOTION FOR MORE DEFINITE STATEMENT - 1
              Case 2:20-cv-01576-MJP Document 16 Filed 12/08/20 Page 2 of 2




 1          Plaintiffs must file the amended complaint within 14 days of this Order or the Court will

 2   dismiss this action without prejudice.

 3          The clerk is ordered to provide copies of this order to all counsel.

 4          Dated December 8, 2020.

 5                                                        A
                                                          Marsha J. Pechman
 6
                                                          United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING DEFENDANTS’ MOTION FOR MORE DEFINITE STATEMENT - 2
